1    Lynda J. Zadra-Symes (Bar No. 156511)        Jihee Ahn (Bar No. 292659)
     lynda.zadrasymes@knobbe.com
2    Jacob R. Rosenbaum (Bar No. 313190)          jihee@harrisbricken.com
     jacob.rosenbaum@knobbe.com                   HARRIS BRICKEN
3    KNOBBE, MARTENS, OLSON                       511 SE Avenue, Suite 201
       &BEAR, LLP
4    2040 Main Street, 14th Floor                 Portland, OR 97214
     Irvine, CA 92614                             Telephone: (503) 207-7313
5    Telephone: (949) 760-0404                    Facsimile: (206) 224-5659
     Facsimile: (949) 760-9502
6
     Thomas Y. Yee (Bar No. 239114)               Jia J. Feng (pro hac vice anticipated)
7    thomas.yee@knobbe.com                        jia@protealegal.com
     KNOBBE, MARTENS, OLSON &                     PROTEA LEGAL COMPANY
8    BEAR, LLP
     1133 Avenue of the Americas                  3583 NE Broadway Street
9    New York, NY 10036                           Portland, OR 97232
     Telephone: (212) 849-3000                    Telephone: (971) 808-2448
10   Facsimile: (212) 849-3001
11   Attorneys for Plaintiff,                     Attorneys for Defendant,
     AYLA, LLC                                    ALYA SKIN PTY. LTD
12
13
14                   IN THE UNITED STATES DISTRICT COURT
15               FOR THE NORTHERN DISTRICT OF CALIFORNIA

16                              OAKLAND DIVISION

17
     AYLA, LLC, a Delaware Limited           )
18                                           )   Case No. 4:19-CV-00679 HSG
     Liability Company,                      )
19                 Plaintiff,                )   JOINT STIPULATION AND
                                             )   ORDER FOR AN EXTENSION OF
20                                           )   TIME FOR DEFENDANT ALYA
            v.                               )   SKIN PTY. LTD. TO ANSWER
21                                           )   THE COMPLAINT AND FOR
     ALYA SKIN PTY. LTD., an                 )   CONTINUANCE OF THE CASE
     Australian Private Company,             )   MANAGEMENT CONFERENCE
22
                   Defendant.                )
23                                           )   Conference Date: May 14, 2019
                                             )   Time: 2:00 p.m.th
24                                           )   Courtroom: 2, 4 Floor
                                             )
25                                           )
26
27
28
     STIPULATION FOR EXTENSION TO ANSWER                       Case No. 4:19-cv-00679 HSG
     THE COMPLAINT AND REQUEST FOR
     CONTINUANCE OF SCHEDULING CONFERENCE
1          Pursuant to Civil Local Rules 6-1(b) 6-2 and 7-12, it is hereby stipulated, by
2    and between Plaintiff AYLA LLC (“Ayla”) and Defendant ALYA SKIN PTY.
3    LTD. (“Alya Skin”), through their counsel of record and subject to the approval of
4    this Court, that the date for Defendant Alya Skin to answer, or otherwise respond to
5    Ayla’s Complaint be extended fourteen (14) days, up to and including Monday,
6    May 13, 2019.
7          The Complaint was filed in this case on February 6, 2019. Alya Skin was
8    served in Australia on March 15, 2019. The current deadline for Alya Skin to
9    respond to the Complaint is April 29, 2019. This is the second request for an
10   extension of time to answer or otherwise respond to the Complaint.
11         The parties certify that they have been engaged in ongoing and meaningful
12   settlement discussions working to resolve the issues and would like additional time
13   to collect documents and review and prepare proposals in hopes of leading to
14   settlement.
15         FURTHER, in view of the parties’ request for an extension of time to answer
16   the Complaint, the parties request, pursuant to Civil Local Rule 6-1(b) and Judge
17   Gilliam’s Order [Dkt. 17], that the Case Management Conference set for Tuesday,
18   May 14, 2019 at 2:00 p.m. and the Case Management Statement currently due May
19   7, 2019 be continued to a date after any pending pleadings in this matter are filed.
20         This request for additional time is made by the parties to promote settlement
21   discussions, facilitate settlement prospects and this request is made in the interest
22   of judicial economy.
23
24
25   ///
26   ///
27   ///
28
     STIPULATION FOR EXTENSION TO ANSWER -1-                   Case No. 4:19-cv-00679 HSG
     THE COMPLAINT AND REQUEST FOR
     CONTINUANCE OF SCHEDULING CONFERENCE
1    SO STIPULATED:
2                                    Respectfully submitted,
3
4    Dated: April 29, 2019       By: /s/ Lynda J. Zadra-Symes
                                     Lynda J. Zadra-Symes (Bar No. 156511)
5                                    lynda.zadrasymes@knobbe.com
                                     Jacob R. Rosenbaum (Bar No. 313190)
6                                    jacob.rosenbaum@knobbe.com
                                     KNOBBE, MARTENS, OLSON & BEAR, LLP
7                                    2040 Main Street, 14th Floor
                                     Irvine, CA 92614
8                                    Telephone: (949) 760-0404
                                     Facsimile: (949) 760-9502
9                                    Thomas Y. Yee (Bar No. 239114)
10                                   thomas.yee@knobbe.com
                                     KNOBBE, MARTENS, OLSON & BEAR, LLP
11                                   1133 Avenue of the Americas
                                     New York, NY 10036
12                                   Telephone: (212) 849-3000
                                     Facsimile: (212) 849-3001
13                                   Attorneys for Plaintiff,
14                                   AYLA, LLC

15   Dated: April 29, 2019        By: /s/ Jihee Ahn
16                                    Jihee Ahn (Bar No. 292659)
                                      jihee@harrisbricken.com
17                                    HARRIS BRICKEN
18                                    511 SE Avenue, Suite 201
                                      Portland, OR 97214
19                                    Telephone: (503) 207-7313
20                                    Facsimile: (206) 224-5659
21                                    Of Counsel:
22                                    Jia J. Feng (pro hac vice anticipated)
                                      jia@protealegal.com
23                                    PROTEA LEGAL COMPANY
24                                    3583 NE Broadway Street
                                      Portland, OR 97232
25                                    Telephone: (971) 808-2448
26
                                      Attorneys for Defendant,
27                                    ALYA SKIN PTY. LTD.
28
     STIPULATION FOR EXTENSION TO ANSWER -2-                    Case No. 4:19-cv-00679 HSG
     THE COMPLAINT AND REQUEST FOR
     CONTINUANCE OF SCHEDULING CONFERENCE
1                                ECF CERTIFICATION
2          Pursuant to Civil Local Rule 5-1(i)(3), the filing attorney attests that she has
3    obtained concurrence regarding the filing of this JOINT STIPULATION AND
4    [PROPOSED]          ORDER     FOR     AN     EXTENSION           OF      TIME        FOR
5    DEFENDANT ALYA SKIN PTY. LTD. TO ANSWER THE COMPLAINT
6    AND     FOR     CONTINUANCE             OF    THE      CASE        MANAGEMENT
7    CONFERENCE from Jihee Ahn, Counsel for Defendant ALYA SKIN PTY.
8    LTD., the signatory to this document.
9
10   Dated: April 30, 2019         By: /s/ Lynda J. Zadra-Symes
                                       Lynda J. Zadra-Symes (Bar No. 156511)
11                                     lynda.zadrasymes@knobbe.com
                                       Jacob R. Rosenbaum (Bar No. 313190)
12                                     jacob.rosenbaum@knobbe.com
                                       KNOBBE, MARTENS, OLSON & BEAR, LLP
13                                     2040 Main Street, 14th Floor
                                       Irvine, CA 92614
14                                     Telephone: (949) 760-0404
                                       Facsimile: (949) 760-9502
15
16                                     Attorneys for Plaintiff,
                                       AYLA, LLC
17
18
19
20
21
22
23
24
25
26
27
28
     ECF CERTIFICATION                     -3-                    Case No. 4:19-cv-00679 HSG
1
                                        ORDER
2
             PURSUANT TO THE PARTIES’ STIPULATION, IT IS SO ORDERED
3
     except the May 14th initial case management conference is continued June 4, 2019
4
     at 2:00 p.m. Joint case management statement is due May 28th.
5
6            Dated: April 30, 2019   By:
                                       HON. HAYWOOD. S. GILLIAM, JR.
7                                      UNITED STATES DISTRICT JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER                               -4-                 Case No. 4:19-cv-00679 HSG
